Opinion by
Judge Pryor :
If the petition could be regarded as defective it is cured by the answer. This pleading admits every material fact necessary to enable the plaintiff to recover, and by it the defendant assumes the burden of showing that he is in some way relieved from liability. That he placed the execution in' the hands of his attorney, who seems to have forgotten that he ever had it, is no excuse for the failure to return it. The law provides that the sheriff is competent to discharge all the duties of his office by himself or deputies, and when he entrusts the custody of his executions to others, their laches can afford him no excuse. A prima facie case is made out by the pleadings, and as the defendant has failed to show any insolvency on the part of the execution debtor, there is no means of escaping’ the judgment for the debt and damage.
Judgment affirmed.